Citation Nr: 0613994	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a compensable evaluation for benign 
prostate hypertrophy, with incomplete voiding.

4.  Entitlement to an initial compensable evaluation for 
bulging disc at C6-C7, with residual headaches.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

6.  Entitlement to a rating in excess of 10 percent for inner 
ear dysfunction with resulting occasional dizziness and 
episodes of fatigue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to October 1980 and from June 1982 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the issues on 
appeal for additional development in July 2004.  The issue of 
entitlement to service connection for tinnitus was granted in 
a September 2005 rating decision.  As the veteran has 
expressed no disagreement from that determination, the issue 
on appeal as to this matter is considered to have been fully 
resolved.

The increased rating issues on appeal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record demonstrates no present knee 
disability.

3.  The veteran's present hearing loss does not meet the 
requirements for a finding of "disability" for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  A chronic knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A present bilateral hearing loss disability for VA 
compensation purposes was not incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate the service connection claims addressed in this 
decision by correspondence dated in July 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  All identified and authorized evidence 
relevant to these matters have been requested or obtained.  
The Board finds that further attempts to obtain additional 
evidence would be futile.  The available medical evidence is 
sufficient for adequate determinations.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished as to these 
matters and because of the disposition of the present issues 
addressed in this decision any other notice requirements are 
not applicable at this point in time.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the service 
connection claim would not cause any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Knee Disorders

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of a chronic knee 
disorder.  The veteran's May 2000 separation examination 
revealed a normal clinical evaluation of the lower 
extremities.  In his application for VA benefits the veteran 
reported his knees and legs hurt constantly.  

On VA examination in May 2001 the veteran complained that his 
knees were very stiff and sore.  Examination revealed no 
tenderness to palpation or pain on testing for function.  
There was no evidence of swelling, crepitus, or laxity.  
Range of motion was from 0 to 140 degrees, bilaterally.  An 
X-ray study of the knees was normal.  No diagnosis of a knee 
disorder was provided.  In his May 2002 notice of 
disagreement the veteran reported he experienced morning knee 
pain and expressed his belief that it was due to his having 
walked on metal plating and climbing ladders during active 
service.  During an October 2002 VA outpatient treatment 
visit, the veteran complained of pain in both lower 
extremities.  Examination revealed no disability.  When seen 
in June 2005, he complained of multiple joint pain.  Physical 
examination revealed a full range of motion in both lower 
extremities.

Based upon the evidence of record, the Board finds a chronic 
knee disorder was not incurred in or aggravated by active 
service.  VA examination in May 2001 revealed no evidence of 
a present knee disability.  The Court has held that a 
veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).  

While the veteran may sincerely believe he has a present knee 
disorder that was incurred as a result of service, he is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
for a bilateral knee disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.

Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records show decreased hearing 
acuity during active service.  However, at no time during 
service were auditory thresholds in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz demonstrated to be 40 
decibels or greater; nor were the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz shown to be 26 decibels or greater; nor were speech 
recognition scores using the Maryland CNC Test less than 94 
percent.  The veteran's May 2000 separation examination noted 
bilateral high frequency hearing loss with a significant 
threshold shift in the right ear.  On audiological evaluation 
associated with that examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
10
20
LEFT
20
10
0
20
30

On VA authorized audiological evaluation in May 2001, pure 
tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
10
0
10
30
12
LEFT
5
5
5
15
20
11

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted normal right ear hearing acuity through 
3,000 hertz (Hz), sloping to a moderate sensorineural hearing 
loss at 6,000 Hz, and recovering to normal at 8,000 Hz.  Left 
ear hearing acuity was normal through 4,000 Hz sloping to a 
mild sensorineural hearing loss at higher test frequencies.  
It was also noted that word recognition scores were good 
without evidence of rollover.  

On VA authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
10
5
15
30
15
LEFT
15
10
5
10
30
14

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted normal right ear hearing acuity through 
3,000 Hz sloping to a mild sensorineural hearing loss at 
4,000 Hz with a moderate hearing loss at higher frequencies.  
Left ear hearing acuity was normal through 4,000 Hz, sloping 
to a mild sensorineural hearing loss at 4,000 to 6,000 Hz, 
and recovering to normal at 8,000 Hz.  It was also noted that 
word recognition scores were excellent, bilaterally.  The 
examiner stated the evidence demonstrated the veteran's 
hearing had worsened during service and that the 
configuration of thresholds was consistent with noise-induced 
hearing loss.  The hearing loss was believed to have been 
caused by active duty noise exposure.  

Based upon the evidence of record, the Board finds the 
veteran's present hearing loss does not meet the requirements 
for a finding of "disability" for VA compensation purposes.  
Although the medical evidence clearly shows the veteran has 
sustained some decreased hearing acuity as a result of noise 
exposure during active service, the most recent VA 
examination shows the criteria under 38 C.F.R. § 3.385 have 
not been met.  While speech recognition ability scores in May 
2001 did meet the criteria for service connection, the Board 
finds the March 2005 findings and that examiner's comments 
that the veteran's speech recognition ability was excellent 
persuasively demonstrate the present symptom manifestations 
of the claimed disorder.  There is no evidence the veteran's 
hearing loss is manifested by any flare-ups or fluctuating 
symptoms that might require reconciliation of the reported 
medical findings.  Therefore, entitlement to service 
connection for hearing loss is presently not warranted.  The 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his remaining increased rating 
claims by correspondence dated in July 2004.  Appropriate 
action should also be taken to ensure that adequate VCAA 
notice as to all elements of these claims is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The rating criteria for certain disabilities of the spine, 
under 38 C.F.R. § 4.71a, were revised effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
remaining spinal regulations were amended and the diagnostic 
codes renumbered in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

In this case, the records shows the veteran last underwent VA 
examination to assess his service-connected disabilities in 
May 2001.  In his May 2002 notice of disagreement he reported 
additional urinary, orthopedic, and neurologic problems not 
addressed by the earlier examination.  He reiterated his 
claims as to more severe disabilities by correspondence dated 
in November 2005.  Therefore, the Board finds additional 
development as to these matters is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claims, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claims.  These notice requirements are to 
be applied to all elements of these 
claims.

2.  The veteran should be scheduled for a 
VA genito-urinary disorders examination 
for an opinion as to the current nature 
and severity of his service-connected 
benign prostate hypertrophy, with 
incomplete voiding.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and severity of his 
service-connected lumbar and cervical 
spine disabilities.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

The physician should address whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran should be scheduled for a 
VA neurologic examination for an opinion 
as to the current nature and severity of 
his service-connected inner ear 
dysfunction disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of the revised 
regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


